Citation Nr: 0741036	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Cleveland, Ohio. 

The veteran appealed a June 2004 Board decision, including 
which denied an increased rating for PTSD, to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2006, the Court issued a memorandum decision which 
vacated that part of the June 2004 Board decision that denied 
an increased rating for PTSD, and remanded the matter to the 
Board.  The Court affirmed five other issues adjudicated in 
that decision which had not been remanded by the Board.

Also, in a decision dated in August 2005, the Board denied 
entitlement to a TDIU.  The veteran appealed the Board's 
August 2005 decision to the Court.  A Joint Motion for Remand 
(motion) was submitted to the Court in May 2006 in connection 
with his TDIU claim, and the Court granted the motion later 
that same month, thereby vacating the August 2005 decision 
and remanding the matter to the Board.

The Board remanded this case to the RO in December 2006, for 
the purpose of compliance with the Court's orders.  As will 
be discussed below, actions completed since that time are not 
in compliance with the Court's orders or the Board's remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2006 remand of this case, the Board requested 
a VA psychiatric examination and opinion in this case.  The 
Board requested that the examiner comment on how the 
veteran's psychiatric disability impacts on the veteran's 
social and occupational functioning.  The Board further 
requested that the examiner provide a Global Assessment of 
Functioning (GAF) score taking into consideration only the 
veteran's PTSD.  The VA psychiatric examiner did not fulfill 
either of these requests in his May 2007 examination report.

Additionally, the Board requested a VA General Medical 
Examination to determine whether the veteran is unable to 
secure and follow substantially gainful employment due to his 
service-connected disabilities (residuals of failed 
arthrodesis of right wrist, PTSD, residuals of shell fragment 
wounds of the left forearm, painful scar of the right wrist, 
residuals of shell fragment wound of the right knee, and bone 
graft donor sites of the left and right iliac crests, 
currently with a combined evaluation of 70 percent).  The 
Board specifically requested that the examiner provide a 
medical opinion as to the impact of all of the veteran's 
service-connected disabilities on the veteran's ability to 
work.  Two examination opinions were obtained in April 2007.  
Neither opinion is adequate.  One examiner, an orthopedist, 
opined that "this veteran has been disabled for a long time 
due to a combination of all of his injuries as well as other 
comorbidities," without differentiating between the 
veteran's service-connected and non-service-connected 
disabilities.  The other examiner, a nurse practitioner, 
declined to take into consideration the veteran's PTSD in 
considering whether the veteran could work in light of his 
service-connected disabilities (she found that he could).  
She noted that her opinion was "based only on the 
physical," and requested that the reader "see psych for 
ability to work from psych standpoint."  However, as noted 
above, the May 2007 VA psychiatric examiner did not comment 
on the impact of the veteran's PTSD on his occupational 
functioning or ability to work.  The Board therefore finds 
that the three examination reports considered together are 
not in compliance with the May 2006 Order of the Court or the 
Board's December 2006 remand, and are not adequate for rating 
purposes.

A remand by the Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, the Board must remand the 
issues on appeal to the RO for VA examinations that comply 
with the Court's orders and are adequate for rating purposes.  
See Stegall.

Additionally, in an October 2007 letter, the veteran's 
daughter informed the Board that the veteran's condition was 
worsening and referred to the availability of recent records 
of VA medical treatment.  Since this case must in any event 
be remanded for compliance with Orders of the Court and the 
Board's prior remand, obtaining updated relevant records of 
VA treatment would be helpful in adjudicating the veteran's 
claims.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for service-connected 
disabilities.  After any required releases 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include all 
relevant records of VA treatment from 
August 2007 forward.
 
2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and extent of the veteran's 
PTSD.  

The examiner must identify symptoms of his 
service-connected PTSD and comment on how 
it impacts on his social and occupational 
functioning, to include offering a Global 
Assessment of Functioning (GAF) Scale 
score due only to his PTSD.  

The examiner must comment on the impact of 
the veteran's service-connected PTSD on 
his ability to work.

Send the claims folder to the examiner for 
review.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If any requested opinion cannot be 
provided without resort to pure 
speculation, the examiner should so state.

3.  Schedule the veteran for a VA general 
medical examination to determine whether 
he is unable to secure and follow 
substantially gainful employment due to 
all of his service-connected disabilities 
considered as a whole (residuals of failed 
arthrodesis of right wrist, PTSD, 
residuals of shell fragment wounds of the 
left forearm, painful scar of the right 
wrist, residuals of shell fragment wound 
of the right knee, and bone graft donor 
sites of the left and right iliac crests, 
currently with a combined evaluation of 70 
percent).  

All indicated tests should be performed, 
and clinical findings specific to each 
service-connected disability should be 
outlined.  

The examiner must provide a medical 
opinion as to the functional impact of the 
service-connected disabilities as a whole 
(including his PTSD) on the veteran's 
ability to work.  

Send the claims folder to the examiner for 
review.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If any requested opinion cannot be 
provided without resort to pure 
speculation, the examiner should so state.

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC) and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



